DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 03/17/2021. Claims 1-2, 10-11 and 16-17 are amended. Claims 7 and 13 are canceled. Claims 21-22 are new. Claims 1-6, 8-12 and 14-22 remain pending in the application. 
	
Response to Arguments
In response to the Applicant’s argument (see page 9) with respect to the claim objections, the claim objections have been withdrawn in view of the amendments made to claims 2, 11 and 17.

The Applicant argue (see page 12), with respect to claim 1, that the Examiner has not shown that each of the cited references, whether considered alone or in combination, teach or suggest the language of claim 1 of "receiving a request as to whether a client can bundle a plurality of streams into a single data flow that transmits the plurality of streams according to per-packet flow prioritization" and "enabling enforcement of different quality of service characteristics on different ones of the plurality of streams by classifying packets of the flow on a per-packet basis."


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8-11, 14-17 and 19-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 9, 11 and 16 of U.S. Patent No. 9,282,040. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Regarding claims 1, 10 and 16, claims 1, 10 and 16 of App. No. 16/434,523 correspond to claims 1, 11 and 16 of U.S. Patent No. 9,282,040. See the table below.


U.S. Patent 9,282,040
Claim 1. A method comprising: receiving a request as to whether a client can bundle a plurality of streams into a single data flow that transmits the plurality of streams according to per-packet flow prioritization;








determining the client is allowed to bundle at least one of the plurality of streams into the flow;


transmitting a response indicating to the client that bundling is allowed for the at least one of the plurality of streams, the 


determining, by the PCP server using the policy application, whether the PCP client is allowed to bundle the rest of the plurality of streams into the flow and

determining, by the PCP server using the policy application, whether the PCP client is allowed to bundle the rest of the 








determine the client is allowed to bundle at least one of the plurality of streams into the flow,


transmit a response to the request indicating that bundling is allowed for the at least one of the plurality of streams, the response including a stream identifier based on the at least one of the plurality of streams, and enable enforcement of different quality of service characteristics on different ones of the plurality of streams by classifying packets of the flow on a per-packet basis.


determine, by the PCP server using the policy application, whether the PCP client is allowed to bundle the rest of the plurality of streams into the flow and

in response to determining the PCP client is allowed to bundle the rest of the plurality of streams into the flow and the network is configured to classify traffic on a per-packet basis, transmit, from the PCP server to the PCP client, a second PCP Option response to the query indicating to the PCP client that bundling for the rest of the plurality of streams is allowed. 








determining the client is allowed to bundle at least one of the plurality of streams into the flow;




transmitting a response to the request indicating that bundling is allowed for the at least one of the plurality of streams, the response including a stream identifier based on the at least one of the plurality of streams; and enabling enforcement of different quality of service characteristics on different ones of the plurality of streams by classifying packets of the flow on a per-packet basis.


determining, by the PCP server using the policy application, whether the PCP client is allowed to bundle the rest of the plurality of streams into the flow and the network is configured to classify traffic on a per-packet basis; 

and in response to determining the PCP client is allowed to bundle the rest of the plurality of streams into the flow and the network is configured to classify traffic on a per-packet basis, transmitting, from the PCP server to the PCP client, a second PCP Option response to the query indicating to the PCP client that bundling for the rest of the plurality of streams is allowed.


Regarding claims 2-3, 8-9, 11, 14-15, 17 and 19-22, claims 2-3, 8-9, 11, 14-15, 17 and 19-22 of App. No. 16/434,523 correspond respectively to claims 3, 3, 3, 5, 9, 9, 11, 9, 9, 11, 9 and 9 of U.S. Patent 9,282,040.

Claims 1-6, 8-12 and 14-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-9, 11, 13, 15 and 17 of U.S. Patent No. 10,320,676. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Regarding claims 1, 10 and 16, claims 1, 10 and 16 of App. No. 16/434,523 correspond to claims 1, 8 and 15 of U.S. Patent No. 10,320,676. See the table below.

App. No. 16/434,523
U.S. Patent 10,320,676
Claim 1. A method comprising: receiving a request as to whether a client can bundle a plurality of streams into a single data flow that transmits the plurality of streams according to per-packet flow prioritization;









determining the client is allowed to bundle at least one of the plurality of streams into the flow;




transmitting a response indicating to the client that bundling is allowed for the at least one of the plurality of streams, the response including a stream identifier based on the at least one of the plurality of streams; and enabling enforcement of different quality of service characteristics on different ones of the plurality of streams by classifying packets of the flow on a per-packet basis.


determining, by the PCP server using a policy application, whether the PCP client is allowed to bundle the plurality of streams into the flow and the network is configured to classify traffic on a per-packet basis; and

transmitting, from the PCP server to the PCP client, a PCP Option response indicating to the PCP client that bundling is not allowed for at least one of the plurality of streams and is allowed for the rest of the plurality of streams, the PCP Option response including a stream identifier based on the at least one of the plurality of streams and one or more quality of service characteristics for the at least one of the plurality of streams, classifying, by the network, packets of the flow on a per-packet basis to enable enforcement of different quality of service characteristics provided by the PCP client on different ones of the plurality of streams; and enforcing the different quality of service characteristics.









determine the client is allowed to bundle at least one of the plurality of streams into the flow,







a policy application that when executed by the one or more processors is configured to determine whether the PCP client is allowed to bundle the plurality of streams into the flow and the network is configured to classify traffic on a per-packet basis,












determining the client is allowed to bundle at least one of the plurality of streams into the flow;






transmitting a response to the request indicating that bundling is allowed for the at least one of the plurality of streams, the response including a stream identifier based on the at least one of the plurality of streams; and enabling enforcement of different quality of service characteristics on different ones of the plurality of streams by classifying packets of the flow on a per-packet basis.


a PCP Option response to the query comprising feedback information indicating to the PCP client that bundling is not allowed for at least one of the plurality of streams and is allowed for a rest of the plurality of streams and the network is configured to classify traffic on a per-packet basis,

transmitting, from the PCP client of a first device to the PCP server of a network, a PCP Map request comprising a query whether the PCP client can bundle a plurality of streams into a flow according to a 5-tuple comprising source Internet Protocol (IP) address, destination IP address, protocol, source port number, and destination port number; and
a first identifier for identifying packets associated with a first stream of the rest of the plurality of streams allowed to be bundled and one or more first quality of 


Regarding claims 2-6, 8-9, 11-12, 14-15 and 17-22, claims 2-9, 11-15 and 17-20 of App. No. 16/434,523 correspond respectively to claims 2, 2, 4, 4, 4, 1, 1, 9, 11, 11, 11, 2, 4, 11, 11, 11 and 11 of U.S. Patent 10,320,676.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites “The system of claim 10”.  However, claim 10 is a server claim and does not recite the limitation “system”. Therefore, there is insufficient antecedent basis for the limitation “The system” the claim 21. 

Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites “The media of claim 10”.  However, claim 10 is not a media claim and does not recite the limitation “media”. Therefore, there is insufficient antecedent basis for the limitation “The media” the claim 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Patent 8676993) in view of Nakayama et al. (U.S. PGPub 2010/0183000) further in view of Yamada et al. (U.S. PGPub 2008/0219176).

Regarding claims 1, 10 and 16, Zhao teaches A method comprising: receiving a request as to whether a client can bundle a plurality of streams into a single data flow (Zhao, see figs. 5 and 6 receive bundled TCP message; see col. 16, line 8-12 where Device 20 sends the generated bundled TCP message to the responder endpoint (e.g., device 12B of FIG. 1 where device 20 corresponds to device 12A) via network interface 30 (212). The responder endpoint receives the bundled TCP message (214); see also 
 	determining the client is allowed to bundle at least one of the plurality of streams into the flow; (Zhao, see figs. 5 and 6; see col. 16, lines 8-31 where If the responder endpoint was able to establish the bundled TCP connection, the response message includes an indication of success. The response message may include an indication of success or failure for the bundled TCP connection as well as a separate indication of success of failure for each of the member TCP connections associated with the bundled TCP connection that may be established at approximately the same time as the bundled TCP connection.; see col. 5, lines 35-47 where when sending data, one endpoint may check whether there is any data to send by each member connection and includes as much data as possible into one packet. Similarly, when receiving data, one endpoint checks whether the packet includes data for each member connection)
transmitting a response indicating to the client that bundling is allowed for the at least one of the plurality of streams, (Zhao, see figs. 5 and 6; see col. 16, lines 8-49 where If the responder endpoint was able to establish the bundled TCP connection, the response message includes an indication of success. The response message may include an indication of success or failure for the bundled TCP connection as well as a separate indication of success of failure for each of the member TCP connections associated with the bundled TCP connection that may be established at approximately the same time as the bundled TCP connection.; see col. 5, lines 35-47 where when sending data, one endpoint may check whether there is any data to send by each member connection and includes as much data as possible into one packet. Similarly, 
However, Zhao does not explicitly teach the response including a stream identifier based on the at least one of the plurality of streams; and
Nakayama teaches the response including a stream identifier based on the at least one of the plurality of streams; and (Nakayama, see paragraph 0069 where the ID of streams for synchronism correction with the stream control table 25 based on the information notified from the video receiving device 3 (Step 503)…; see paragraph 0142 where those IP packets which have DSCP fields (TOS field) of IP header or traffic class fields; see paragraph 0146 where in the DSCP field of the IP header that contains the received RTP packet.)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Zhao and Nakayama to provide the technique of the response including a stream identifier based on the at least one of the plurality of streams of Nakayama in the system of Zhao in order to permit devices to synchronize plural data streams and decrease the influence of jitter and packet loss on the data streams (Nakayama, see paragraph 0019).
However, Zhao-Nakayama does not explicitly teach that transmits the plurality of streams according to per-packet flow prioritization;
enabling enforcement of different quality of service characteristics on different ones of the plurality of streams by classifying packets of the flow on a per-packet basis.
Yamada teaches that transmits the plurality of streams according to per-packet flow prioritization; (Yamada, see figs. 2, 4, 13 and 15; see paragraph 0084 where IP 
enabling enforcement of different quality of service characteristics on different ones of the plurality of streams by classifying packets of the flow on a per-packet basis. (Yamada, see figs. 10, 12-13 and 15; see paragraph 0033 where conducting communication with predetermined quality ensured includes a classification unit classifying a packet of data to be transmitted according to each packet header, a determination unit organizing a set of packets having the same packet header as a packet group according to the classified result by the classification unit, and determining whether to be transmitted with a bandwidth guaranteed according to the bit rate of the packet group, and a request unit requesting a bandwidth control device to reserve a bandwidth for a packet group determined to be transmitted with a bandwidth guaranteed by said determination unit...; see also paragraph 0037; see paragraph 0112 where determination is made that the flow is stream data, packet determination unit 143 determines the QoS parameter, and notify bandwidth request command generation unit 107 of the parameter)


Regarding claim 2, Zhao-Nakayama-Yamada teaches wherein the request includes a Port Control Protocol (PCP) option having a first identifier and/or a second identifier. (Zhao, see fig. 3 and col. 11, line 56-col. 12 line 3 where bundled TCP packet 40 utilizes two new flags, a member flag and a bundle flag, to indicate whether each set of header and data information is for a bundled TCP connection or a member TCP connection. Bundled TCP packet 40 includes bundled TCP connection information 42 and member TCP connection information 44; see fig. 6 blocks 248 member id(s); see fig. 4 blocks 126, 150-152, 180-182 IDs; see fig. 6 block 122 and see col. 14, lines 5-26 where type of service, which, under the broadest reasonable interpretation, type of service determines the quality of service)

Regarding claim 3, Zhao-Nakayama-Yamada teaches wherein, the first identifier identifies packets associated with a first stream of the plurality of streams and one or more first quality of service characteristics associated with the first stream, and (Zhao, see fig. 3 and col. 11, line 56-col. 12 line 3 where bundled TCP packet 40 utilizes two 
the second identifier identifies packets associated with a second stream of the plurality of streams and one or more second quality of service characteristics associated with the second stream different from the one or more first quality of service characteristics. (Zhao, see fig. 3 and col. 11, line 56-col. 12 line 3 where bundled TCP packet 40 utilizes two new flags, a member flag and a bundle flag, to indicate whether each set of header and data information is for a bundled TCP connection or a member TCP connection. Bundled TCP packet 40 includes bundled TCP connection information 42 and member TCP connection information 44; see fig. 6 blocks 248 member id(s); see fig. 4 blocks 126, 150-152, 180-182 IDs; see fig. 6 block 122 and see col. 14, lines 5-26 where type of service, which, under the broadest reasonable interpretation, type of service determines the quality of service)

Regarding claim 4, Zhao-Nakayama-Yamada teaches wherein each of the first identifier and the second identifier includes a differentiated service code point identifier. (Nakayama, see paragraph 0069 where the ID of streams for synchronism correction with the stream control table 25 based on the information notified from the video 
The motivation regarding to the obviousness to claim 1, with respect to the combination of Zhao and Nakayama, is also applied to claim 4.
	
Regarding claim 5, Zhao-Nakayama-Yamada teaches wherein each of the first identifier and the second identifier includes a synchronization source identifier. (Nakayama, see fig. 14; see paragraph 0069 where the ID of streams for synchronism correction with the stream control table 25 based on the information notified from the video receiving device 3 (Step 503)…; see paragraph 0142 where those IP packets which have DSCP fields (TOS field) of IP header or traffic class fields; see paragraph 0146 where in the DSCP field of the IP header that contains the received RTP packet.)
The motivation regarding to the obviousness to claim 1, with respect to the combination of Zhao and Nakayama, is also applied to claim 5.

Regarding claim 6, Zhao-Nakayama-Yamada teaches wherein each of the first identifier and the second identifier includes a payload type identifier. (Nakayama, see fig. 11 payload type; see paragraphs 0080-0081 RTP header is indicated by 110)
The motivation regarding to the obviousness to claim 1, with respect to the combination of Zhao and Nakayama, is also applied to claim 6.

Regarding claims 8, 14, 19 and 21-22, Zhao-Nakayama-Yamada teaches wherein the response includes one or more service characteristics for the at least one of the plurality of streams. (Zhao, see col. 5, lines 35-47 where when sending data, one endpoint may check whether there is any data to send by each member connection and includes as much data as possible into one packet. Similarly, when receiving data, one endpoint checks whether the packet includes data for each member connection. The data for each member TCP connection may be processed using conventional TCP data processing techniques...flow control, and congestion control, for each member TCP connection)

Regarding claims 9, 15 and 20, Zhao-Nakayama-Yamada teaches wherein, the request is whether the client can bundle the plurality of streams into the flow according to a 5-tuple comprising source Internet Protocol (IP) address, destination TP address, protocol, source port number, and destination port number, and (Zhao, see fig. 4 protocol, src addr, dest addr; see col. 8, lines 16-34 where the initiator bundled TCP endpoint identifier may be the same as the source port on device 20 utilized for the bundled TCP connection, and the responder bundled TCP endpoint identifier may be the same as the destination port...; see also col. 12, lines 4-18 where initiator bundle endpoint identifier 46 is the same as the source port of the initiator device and responder bundled endpoint identifier 48 is the same as the destination port; see col. 14, lines 5-26 where includes version 118, Internet header length (IHL) 120...protocol 134...source address (SRC ADDR) 138, destination address (DEST ADDR)...)  


Regarding claims 11 and 17, Zhao-Nakayama-Yamada teaches wherein, the request includes a Port Control Protocol (PCP) option having a first identifier and/or a second identifier, (Zhao, see figs. 4-6 receive bundled TCP message; see col. 16, line 8-12 where Device 20 sends the generated bundled TCP message to the responder endpoint (e.g., device 12B of FIG. 1 where device 20 corresponds to device 12A) via network interface 30 (212). The responder endpoint receives the bundled TCP message (214); see also col. 13, line 52-col. 14, line 5 where Bundled TCP packet 110 also includes bundled TCP connection information 114 and member TCP connection information 116 each of which includes a new flag to indicate whether the header and 
the first identifier identifies packets associated with a first stream of the plurality of streams and one or more first quality of service characteristics associated with the first stream, and (Zhao, see fig. 3 and col. 11, line 56-col. 12 line 3 where bundled TCP packet 40 utilizes two new flags, a member flag and a bundle flag, to indicate whether each set of header and data information is for a bundled TCP connection or a member TCP connection. Bundled TCP packet 40 includes bundled TCP connection information 42 and member TCP connection information 44; see fig. 6 blocks 248 member id(s); see fig. 4 blocks 126, 150-152, 180-182 IDs; see fig. 6 block 122 and see col. 14, lines 5-26 where type of service, which, under the broadest reasonable interpretation, type of service determines the quality of service)
the second identifier identifies packets associated with a second stream of the plurality of streams and one or more second quality of service characteristics associated with the second stream different from the one or more first quality of service characteristics. (Zhao, see fig. 3 and col. 11, line 56-col. 12 line 3 where bundled TCP packet 40 utilizes two new flags, a member flag and a bundle flag, to indicate whether each set of header and data information is for a bundled TCP connection or a member TCP connection. Bundled TCP packet 40 includes bundled TCP connection information 42 and member TCP connection information 44; see fig. 6 blocks 248 member id(s); see fig. 4 blocks 126, 150-152, 180-182 IDs; see fig. 6 block 122 and see col. 14, lines 5-26 where type of service, which, under the broadest reasonable interpretation, type of service determines the quality of service)

Regarding claim 12 and 18, Zhao-Nakayama-Yamada teaches wherein each of the first identifier and the second identifier includes a differentiated service code point identifier, a synchronization source identifier, and/or a payload type identifier. (Nakayama, see fig. 14; see paragraph 0069 where the ID of streams for synchronism correction with the stream control table 25 based on the information notified from the video receiving device 3 (Step 503)…; see paragraph 0142 where those IP packets which have DSCP fields (TOS field) of IP header or traffic class fields; see paragraph 0146 where in the DSCP field of the IP header that contains the received RTP packet.)
The motivation regarding to the obviousness to claims 1, 10 and 16, with respect to the combination of Zhao and Nakayama, is also applied to claims 12 and 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MENG VANG/Primary Examiner, Art Unit 2457